DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose  a rotation detection device, comprising: a plurality of detectors configured to respectively output a detection 5value according to a rotation of a detection target; and an information control unit configured to calculate rotation information related to the rotation of the detection target based on the detection values respectively output from the plurality of detectors, wherein the plurality of detectors each include a plurality of calculators 10respectively calculating the detection value based on an output value of a sensor element that detects the rotation of the detection target, the plurality of detectors each including (i) a monitor monitoring abnormality of the detection value detected by respective detectors and (ii) an identifier identifying a calculator calculating an abnormal detection value based 15on a result of comparison between the detection values respectively calculated by the plurality of calculators when the monitor has determined abnormality of the detection value, and wherein continuation of calculation of the rotation information by the information control unit is enabled by performing calculation of the rotation information by 20using the detection values from the respective calculators other than the calculator identified by the identifier in case of identifying an abnormal calculator.  Nor does the prior art discloses a rotation detection device, comprising: a plurality of detectors configured to respectively output a detection 25value according to a rotation of a detection target; an information control unit configured to calculate rotation information related to the rotation of the detection target based on the detection value output from each of the plurality of detectors, wherein the plurality of detectors each include a plurality of calculators 30respectively calculating the detection value based on an output value of a sensor element that detects the rotation of the detection target, and the plurality of detectors each are provided with (i) an obtainer obtaining rotation information of the detection target 29 calculated based on an output value of an external sensor for detecting rotation of the detection target, (ii) a monitor monitoring abnormality of the detection values detected by the plurality of detectors, and  5(iii) an identifier identifying a calculator calculating an abnormal detection value based on (a) at least one of the detection value of the detectors and the rotation information calculated by the information control unit and (b) the rotation information obtained by the obtainer when the monitor has determined abnormality of the detection value, and  10the information control unit is provided with (iv) a calculation continuer configured to continue calculation of the rotation information by using the detection value from respective calculators other than the calculator identified by the identifier.  15
Nor does the prior art disclose a  steering system comprising: a rotation detection device including:  10a plurality of detectors configured to respectively output a detection value according to a rotation of a detection target; and an information control unit configured to calculate rotation information related to the rotation of the detection target based on the detection values respectively output from the plurality of detectors, 15wherein the plurality of detectors each including a plurality of calculators respectively calculating the detection value based on an output value of a sensor element that detects the rotation of the detection target, the plurality of detectors each being provided with (i) a monitor 20monitoring abnormality of the detection value detected by respective detectors and (ii) an identifier identifying a calculator calculating an abnormal detection value based on a result of comparison between the detection values respectively calculated by the plurality of calculators when the monitor has determined abnormality of the detection value, 25and the information control unit is further configured to calculate the rotation information by using the detection values from respective calculators other than the calculator identified by the identifier; a steering device susceptible to a steering operation of a driver of a 30vehicle; and a turning device turning a direction of tire, wherein the steering device has, as the detection target, a reaction force motor applying a reaction force to the steering wheel according to the steering operation of the driver, the turning device has, as the detection target, a turning motor applying a turning force to change a direction of a tire, the rotation detection device is provided as both of (a) a reaction force 5detector for detecting the detection value indicative of a rotation state of the reaction force motor and (b) a turning detector for detecting the detection value indicative of a rotation state of the turning motor, and the detection values output from the plurality of detectors include the detection value from the reaction force detector and the detection value from the 10turning detector.  
These limitations are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/               Primary Examiner, Art Unit 3661